EXAMINER'S AMENDMENT

The present application is being examined under the pre-AIA  first to invent provisions. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josephine Paltin on 5/31/2022.

The application has been amended as follows: 

Please amend claim 1 as follows:
A computer-implemented method performed by computer hardware including one or more computer processors, the method comprising:
automatically identifying at least one unprotected virtual machine that is not associated with at least one backup policy of a data management system, wherein the at least one unprotected virtual machine is hosted by computer hardware comprising one or more computer processors;
comparing backup characteristics associated with the at least one unprotected virtual machine with backup criteria of the at least one backup policy of the data management system, wherein the backup criteria comprise a type of virtual machine manager associated with the at least one unprotected virtual machine;
based on determining that backup characteristics associated with a first virtual machine among the at least one unprotected virtual machine match backup criteria of a first backup policy among the at least one backup policy of the data management system, automatically applying the first backup policy to the first virtual machine and converting primary data generated by the first virtual machine, wherein the primary data generated by the first virtual machine is in a native format, into secondary data that is stored, in a backup format, at one or more secondary storage devices; and
based on determining that backup characteristics associated with a second virtual machine among the at least one unprotected virtual machine do not match the backup criteria of the at least one backup policy of the data management system, automatically applying a default backup policy to the second virtual machine and converting primary data generated by the second virtual machine, [[which]] wherein the primary data generated by the second virtual machine is in a native format, into secondary data that is stored, in a backup format, at the one or more secondary storage devices.



Please amend claim 11 as follows:
A data management system for making secondary copies of primary data, the data management system comprising:
a storage manager comprising computer hardware including one or more computer processors, the storage manager configured to:
automatically identify at least one unprotected virtual machine that is not associated with at least one backup policy of the data management system, wherein the at least one unprotected virtual machine is hosted by computer hardware comprising one or more computer processors;
compare information associated with the at least one unprotected virtual machine with backup criteria of the at least one backup policy, wherein the backup criteria comprise a type of virtual machine manager associated with the at least one unprotected virtual machine;
based on a determination that first information associated with a first virtual machine among the at least one unprotected virtual machine matches backup criteria of a first backup policy among the at least one backup policy, automatically apply the first backup policy to the first virtual machine and, based on the first backup policy, cause primary data generated by the first virtual machine, [[which]] wherein the primary data generated by the first virtual machine is in a native format, to be copied into one or more secondary copies in a backup format, which are stored [[to]] at one or more secondary storage devices; and
based on a determination that the first virtual machine does not match any of the backup criteria, automatically apply a default backup policy to the first virtual machine and, based on the default backup policy, cause the primary data generated by the first virtual machine to be copied into one or more secondary copies in a backup format, which are stored [[to]] at the one or more secondary storage devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167